NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-1328


                         OLD RELIABLE WHOLESALE, INC.,

                                                       Plaintiff-Appellant,

                                           v.

                              CORNELL CORPORATION,

                                                       Defendant-Appellee.


        Richard Eric Gaum, Hahn Loeser & Parks LLP, of Akron, Ohio, argued for
plaintiff-appellant. With him on the brief was Shannon V. McCue.

       Matthew J. Schaap, Severson, Sheldon, Dougherty & Molenda, P.A., of Apple
Valley, Minnesota, argued for defendant-appellee. With him on the brief was Gary L.
Huusko.

Appealed from: United States District Court for the Northern District of Ohio

Senior Judge David G. Dowd, Jr.
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1328



                        OLD RELIABLE WHOLESALE, INC.,

                                                            Plaintiff-Appellant,

                                         v.

                            CORNELL CORPORATION,


                                                            Defendant-Appellee.




                                  Judgment

ON APPEAL from the       United States District Court for the
                         Northern District of Ohio

in CASE NO(S).           5:06-CV-2389.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PLAGER, and DYK, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED December 11, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk